DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (WO2015083726) and Kanari (JP2012240603) in view of Lettieri (US20050274448).
	Regarding claim 1, Tanno discloses a method of processing a tire, the tire comprising an inner surface defining and facing an inner hollow space, and an outer surface of a flank pointing away from the inner hollow space (Fig 1, 2), the method comprising:
identifying a first predetermined position of a surface portion of the inner surface by identifying the position of a first feature (“outer surface mark” (3)) on the outer surface and a knowledge of a predetermined spatial relationship between the position of the first feature and a desired position of the surface portion on the inner surface of the tire (“internal mark” (4), claims 1, 5-6);
the surface portion having the first predetermined position relative to the position of the first feature on the outer surface (L202-210, claims 1, 5-6);
wherein the predetermined spatial relationship includes a radial position and an angular position on the tire (L202-210, claims 1, 5-6). 

	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to clean a predetermined portion of the tire inner surface relative to the outer surface mark of Tanno since (1) Tanno discloses providing a mechanical fastener at a predetermined location relative to the outside surface mark (L202-210) and that fasteners such as Kanari can be used (L151-155); (2) Kanari discloses that the mechanical fastener can be attached after vulcanization by adhesive bonding ([0034]); and (3) Lettieri teaches cleaning an inner surface portion prior to adhesive bonding to remove chemicals and ensure a reliable bond between the attachment and tier innerliner surface ([0022,0024]). One would have been motivated to do provide a fastener at a location relative to the outer surface mark as disclosed by Tanno, and further, to prevent the element from detaching and reducing the tire’s useful life.

	Regarding claim 4, modified Tanno teaches all limitations of claim 3 as set forth above. While Tanno does teach that the separate element is an electrical device (“air pressure sensor or the temperature sensor” L83-5), Tanno does not explicitly teach the steps of reading a device serial number of the electrical device, reading tire related information from the tire and storing a data record on a storage device, the data record associating the device serial number and the tire related information.
	Lettieri teaches the installation of electronic devices (“transporter module” (34)) in the inside of a tire. In particular, Lettieri teaches that the electrical device comprises a readable device serial number (can be included in the “tire or wheel identification or other data”) and that the method further comprises reading the device serial number of the electrical device [0002], reading tire related information from the tire [0002]; and storing a data record on a storage device (“integrated circuit chip having data capacity”), the data record associating the device serial number and the tire related information [0002]. One benefit of using the transporter module is being able to record and store more tire information beyond air pressure and temperature.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the method taught by Lettieri with modified Tanno. One would have been motivated to do so to store additional tire information.
	Regarding claim 5, modified Tanno teaches all limitations of claim 1 as set forth above. While Tanno does not explicitly teach that the step of identifying the position of the first feature or any other 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the single identification of Lettieri with modified Tanno. One would have been motivated to do so to reduce cycle time.
	Regarding claim 7, modified Tanno teaches all limitations of claim 1 as set forth above. Additionally, Lettieri teaches that the step of cleaning the surface portion can be performed with a laser beam (claim 9, [0006, 0027])
	Regarding claim 8, modified Tanno teaches all limitations of claim 1 as set forth above. However, while Tanno does not explicitly teach that a size of the surface portion is not larger than 10 times a size of the attachment surface of an electrical device. However, examiner notes that it would be obvious to limit the size of surface portion (“internal mark” (4)) to only that area on which an electrical device (“sensor” connected to the inner tire via “mechanical fastener member” (2), L257-262) will be attached to the tire so that the placement of the sensor is more accurate, as opposed to the interior mark being larger than the area of attachment for the electrical device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to limit the size of the surface portion in Tanno. One would have been motivated to do so to ensure accuracy in attaching the device.
	Regarding claim 9, modified Tanno teaches all limitations except for the dividing of the surface portion into two separate spaced parts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple parts, since it have been held that a mere .
Claims 2, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (WO2015083726) and Lettieri (US20050274448) in view of Daniel (US20070127808).
Regarding claim 2, modified Tanno all claim limitations of claim 1 as set forth above. However, modified Tanno does not explicitly teach that the method further comprises engraving of a second feature on the outer surface at a second predetermined position relative to the position of the first feature on the outer surface.
Within the tire manufacturing art, Daniel teaches an apparatus and method for making engravings on a tire. In particular, Daniel (Fig 11, 12) teaches engraving (via “engraving laser” (27)) of a second feature (the first part of “information” (58), see Modified Fig 12 of Daniel below) on the outer surface at a second predetermined position relative to the position of the first feature on the outer surface ([0023]). One would be motivated to do so so that tire information (such as rim size) can be clearly visible, making it easier to identify.
[AltContent: textbox (Modified Fig 12 of Daniel with first part of information 58 in solid-line rectangle, second part of information 58 in dashed-line rectangle.)]
    PNG
    media_image1.png
    348
    640
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the laser engraving of Daniel in modified Tanno. One would have been motivated to do so to make more easily identifiable tires.
Regarding claim 6, modified Tanno teaches all claim limitations of claim 3 as set forth above. However, modified Tanno does not explicitly teach that the method further comprises 
engraving of a second feature on the outer surface at a second predetermined position relative to the position of the first feature on the outer surface; 
the method comprising as further processing steps at least one of the attaching of the separate element and the engraving of the second feature wherein at least one of the further processing steps of attaching and engraving comprises
identifying the position of a third feature on the outer surface of the tire and 
performing at least one further processing step depending on a position of the third feature.
Daniel (Fig 11, 12) teaches engraving (via “engraving laser” (27)) of a second feature (part of “information” (58)) on the outer surface at a second predetermined position relative to the position of the first feature on the outer surface ([0023]]; the method comprising as further processing steps the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the laser engraving of Daniel in the method of modified Tanno. One would have been motivated to do so to make more easily identifiable tires.
Regarding claim 10, modified Tanno teaches all limitations of claim 2 as set forth above. While modified Tanno doesn’t explicitly teach that the second feature and the surface portion is in the same angular position, a person of ordinary skill in the art at the earliest effective filing date of the instant application would understand that Tanno does teach that a feature, such as a mark, on the outside of a tire can correspond to the same angular position of a location on the inner tire ([L202-210]).
	Regarding claim 11, modified Tanno teaches all limitations of claim 10 as set forth above. While Tanno does teach that the separate element is an electrical device (“air pressure sensor or the temperature sensor” L83-85), Tanno does not explicitly teach the steps of reading a device serial number of the electrical device, reading tire related information from the tire, storing a data record on a storage device, the data record associating the device serial number and the tire related information, wherein the storage device is part of the electrical device being attached on the inner surface of the tire and wherein the tire related information comprises the tire serial number and/or the production week of the tire.

	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the method taught by Lettieri with modified Tanno. One would have been motivated to do so to store additional tire information.

Response to Arguments
Applicant’s arguments, see page 8-9, filed 15 December 2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and after amendments, a new ground(s) of rejection is made in view of Tanno (WO2015083726) in view of Lettieri (US20050274448).
Regarding applicant’s argument that Tanno does not relate to tire cleaning, examiner notes that while Tanno does not explicitly disclose tire cleaning, it does disclose the attachment of an element after vulcanization through the teaching of the fastener of Kanari ([0034]). In regards to the attachment of fasteners after vulcanization, it is well known in the art, as shown by Lettieri, after vulcanization of the tire ([0022]) to clean the surface to which the fastener will be attached ([0024]) to ensure that the fastener adheres properly and avoids damaging the fastener ([0004, 0022]), the damaging of which could decrease the tire’s useful lifespan ([0003[).
Regarding applicant’s argument that Tanno teaches the attachment of a mechanical fastener member prior to an outer surface mark in [0036] of US20160311274 (L127-132 in WO2015083726), examiner notes that Tanno does not make any such requirement, only noting that there is a corresponding positional relationship between the mechanical fastener member and the outer surface mark, which, although not explicitly disclosed, can include a relationship that depends on a radial position and an angular position (L127-132).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brusarosco (US20140355648) teaches the cleaning of an inner surface of tire prior to the attaching of an attachment (“connecting member” (30) used to secure a separate element (“electronic unit” (20)) for the benefit of removing elements that could endanger good adhesion ([0172]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749